DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
In claim 12, the limitations of “a barrier layer formed from the dye migration barrier of any of claims 1-11” is objected to grammatically as the barrier would be the same as the barrier layer and not formed from the barrier.  This objection can be overcome by changing the phrase to “a barrier layer including the dye migration barrier of any of claims 1-11”, which is how the claim will be interpreted.
In claim 13, the phrase “the heat transfer label is configured to be” is objected to grammatically as the use of “configured to be” make it possible that this limitation is an intended use limitation and not a structural feature.  This objection can be overcome by changing the phrase to “the heat transfer label is” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 13, 14 and 17-20, the limitations of “substantially solid” is a term of degree that renders the claims indefinite.  It is unclear how solid the formulation for the barrier layer, the ink layer or the adhesive layer must be to be considered “substantially solid”.  The claims, specification and knowledge of one having ordinary skill do not provide a standard for this term of degree, and therefore the claims are indefinite.  For purposes of examination, any layer containing the required materials will constitue 
In claim 3, the compounds TDI and MDI are liquids, and therefore it is unclear how the barrier formulation could be solid and contain these materials.  Similar to the rejection of claim 1 above, it is unclear what the term “substantially solid” means.
In claim 13, the limitations that the label is “substantially free” of volatile organic compounds and water is a term of degree that renders the claims indefinite.  It is unclear how free of VOC and water the label must be to be considered “substantially free”.  The claims, specification and knowledge of one having ordinary skill do not provide a standard for this term of degree, and therefore the claims are indefinite.
In claims 16 and 18, castor oil is a liquid, and therefore it is unclear how the ink formulation can be substantially solid and contain an oil.

Claim Rejections - 35 USC § 102
Claims 1-4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (WO 2017/100991).
With regard to claims 1-3 and 6, Wang et al. ‘991 comprises a polyurethane formed from a resin reaction mixture comprising an isocyanate component, which reads on applicants’ functional polyisocyanate component, and one or more polyols, which reads on applicants’ functional polyol and supporting polyol [0003].  The preamble that the material is a “dye migration barrier” is an intended use that is not dispositive of patentability and does not add structure beyond the body of the claim.  The at least one polyol may comprise sorbitol or sucrose, which reads on applicants’ functional polyol, and polyols derived from cardanol or castor oil, which reads on applicants’ castor oil derivative or cashew nut shell liquid derivative [0014]-[0017].  The isocyanate may be toluene diisocyanate, methane diphenyl diisocyanate, hexamethylene diisocyanate or a biuret or isocyanurate derivative of the foregoing [0009].  
With regard to claim 4, there may be an amine catalyst [0027].
With regard to claim 11, pigments and dyes are an optional component, and therefore in the embodiment where these materials are not added, the composition will inherently be colorless [0032].


Claims 1, 3-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2017/0247496).
With regard to claims 1, 3, 5 and 6, Wang et al. ‘496 teach a rigid polyurethane foam formed from isocyanate-reactive component comprising a flame retardant polyol, which reads on applicants’ supporting polyol, and an additional polyol, which reads on applicants’ functional polyol, that are reacted with a polyisocyanate [0023]-[0024].  The preamble that the material is a “dye migration barrier” is an intended use that is not dispositive of patentability and does not add structure beyond the body of the claim.  The polyisocyanate may be MDI and TDI, and the flame retardant polyol may be cashew nut liquid derivative polyol [0010]-[0012], [0022] and [0027].
With regard to claim 4, the composition may comprise an amine catalyst [0025].
With regard to claim 11, pigments and dyes are an optional component, and therefore in the embodiment where these materials are not added, the composition will inherently be colorless [0025].


Claims 1, 3, 5, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ittara et al. (US 2006/0004115).
With regard to claims 1, 3, 5 and 7, Ittara et al. teach a polyurethane foam formed from MDI and a polyol, wherein the weight of the polyol is slightly more than 30 wt%, which reads on about 30%, and the amount of MDI is slightly less than 50%, which reads on about 50 wt% [0046].  The preamble that the material is a “dye migration barrier” is an intended use that is not dispositive of patentability and does not add structure beyond the body of the claim.  
With regard to claim 11, pigments and dyes are not added to the composition, and therefore the composition will inherently be colorless.


Claims 1, 3, 4, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laas et al. (EP 0478990), machine translation included.
With regard to claims 1, 3, 6 and 10, Laas et al. teach a polyurethane formed from a mixture of isocyanates, which read on applicants’ polyisocyanate compound that are reacted with polyhydroxypolyesters, which reads on applicants’ at least one supporting polyol, and optionally low molecular weight polyhydric alcohols, which reads on applicants’ functional polyol [0028]-[0030].  The isocyanurates will include isocyanurates derived from hexamethylene diisocyanate and isophorone diisocyanate, which read on applicants’ triisocyanates of claims 3 and 10 [0011] and [0028].
With regard to claim 4, Laas et al. teach using an amine catalyst [0032].
With regard to claim 11, pigments and dyes are an optional component, and therefore in the embodiment where these materials are not added, the composition will inherently be colorless [0035].


Claims 1, 11-13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2011/0079651).
With regard to claims 1, 11 and 12, Tsai et al. teach the heat-transfer label of Figure 3 comprising a support portion 213, which reads on applicants’ carrier, an ink design layer 225, which reads on applicants’ graphic layer, a primer layer 226, which reads on applicants’ barrier layer and a heat-activatable adhesive layer 227 [0097] and [0101].

    PNG
    media_image1.png
    251
    558
    media_image1.png
    Greyscale

The primer layer is made from a phenoxy polymer, which reads on applicants’ functional polyol, and an isocyanate crosslinker that has plural functional groups [0105].  There is no colorants added to the barrier layer, which means it will inherently be colorless.
	With regard to claims 13, 19 and 20, this claim has product-by-process limitations on how the heat transfer label is made, i.e. using formulations that are “substantially free” of VOCs and water, a graphic layer is formed from a “substantially solid” formulation and an adhesive layer formed from a “substantially solid” formulation.
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Please see MPEP 2112 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to claims 13, 19 and 20, Tsai et al. teach a heat-activatable resin that may comprise polyester powder adhesive, which reads on applicants’ clear ink formulation and hot melt adhesive powders, for forming the adhesive layer 227 [0107].  The ink design layer 225 may comprise a resin and does not have any solvent [0102].  The resultant adhesive layer, graphic layer and label have been made in such a way that the resultant product will have the same structure despite being formed from different materials.


Claim Rejections - 35 USC § 103
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2017/100991).
Wang et al. ‘991 taught all of the limitations of claim 1 above.  They also teach that the simple polyol may be from 1 to 20 wt% of the total weight of the isocyanate-reactive component and the natural oil polyol may be from 10 to 80 wt% of the total weight of the isocyanate-reactive component [0013]-[0014] and [0016].  Additionally, the catalyst may be less than 5 wt% of the isocyanate-reactive component [0027]; however, they do not specifically teach the mass of the polyisocyanate, the polyols and the catalyst.
It would have been obvious to one having ordinary skill in the art to have mixed the polyisocyanates and polyols in any weight percentage, including from 50 to 85% or 60 to 80 wt% of polyisocyanate, to any amount of polyol, including from 10 to 30 wt% or 15 to 25 wt% functional polyol or 2 to 15 wt% supporting polyol, and 0.1 to 1 wt% of catalyst as claimed.  It would have been obvious to have made adjusted the amount of polyol and isocyanate depending upon the weight of the monomers and the number of isocyanate groups or hydroxyl groups.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0247496).
Wang et al. ‘496 taught all of the limitations of claim 1 above; however, they do not specifically teach the mass of the polyisocyanate, the polyols and the catalyst.
It would have been obvious to one having ordinary skill in the art to have mixed the polyisocyanates and polyols in any weight percentage, including from 50 to 85% or 60 to 80 wt% of polyisocyanate, to any amount of polyol, including from 10 to 30 wt% or 15 to 25 wt% functional polyol or 2 to 15 wt% supporting polyol, and 0.1 to 1 wt% of catalyst as claimed.  It would have been obvious to have made adjusted the amount of polyol and isocyanate depending upon the weight of the monomers and the number of isocyanate groups or hydroxyl groups.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ittara et al. (US 2006/0004115) in view of Wang et al. (US 2017/0247496).
Ittara et al. teach all of the limitations of claim 1 above; however, they do not specifically teach the catalyst for forming the polyurethane foam.
Wang et al. ‘496 teach using an amine catalyst for forming polyurethane foams from cashew nut liquids [0025].
Since Ittara et al. and Wang et al. ‘496 are both drawn to polyurethane foams made from cashew nut shell liquid, it would have been obvious to one having ordinary skill in the art to have used the catalysts of Wang et al. ‘496 as the catalyst of Ittara et al.  The results of such a substitution would have been predictable to one having ordinary skill.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Laas et al. (EP 0478990) in view of Wang et al. (WO 2017/100991).
Laas et al. teach all of the limitations of claim 1 above; however, they do not specifically teach the types of low molecular weight polyhydric alcohols to be used.
Wang et al. ‘991 teach forming a polyurethane by using low molecular weight polyol alcohols, such as sorbitol and glucose [0014].
Since Laas et al. and Wang et al. are both drawn to polyurethane compositions, it would have been obvious to one having ordinary skill to have used the low molecular weight polyols of Wang et al. ‘991 as the polyhydroxy compounds of Laas et al.  The results of such a substitution would have been predictable to one having ordinary skill.


Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2011/0079651) in view of Dinescu et al. (9193204).
Tsai et al. teach all of the limitations of claim 13 above; however, they do not specifically teach an ink layer made from a polyurethane ink.
Dinescu et al. teach a heat transfer label with a color ink layer 35, which reads on applicants’ graphic layer, wherein the color ink layer may comprise an ink that comprises a polyurethane polymer (col. 4, lines 42-51 and col. 7, lines 3-8).  This may be used with a polyurethane barrier layer (col. 7, lines 18-29).
Since Tsai et al. and Dinescu et al. are both drawn to heat transfer labels, it would have been obvious to one having ordinary skill in the art to have used the polyurethane ink of Dinescu et al. as the ink design layer of Tsai et al.  The results of such a substitution would have been predictable to one having ordinary skill.  These are known materials for the same use in the ink layers of heat transfer labels. 
The resultant graphic layer has been made in such a way that the resultant product will have the same structure despite being formed from different materials, and therefore it reads on a product formed from substantially solid ink formulation.  Additionally, given the fact that the term “substantially solid” is an indefinite term, the prior art ink layer reads on the graphic layer claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759